      Case 15-33794 Document 205 Filed in TXSB on 02/11/19 Page 1 of 4




                     UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
                      ____________________________________

IN R E:                                   §
                                          §           CASE NO. 15-33794
HIGH STANDARD MANUFACTURING               §           Chapter 7
COMPANY, INC.                             §
                                          §
      Debtor                              §
_____________________________________________________________________________

          ALAN ARONSTEIN, TRUSTEE’S RESPONSE TO TRUSTEE’S
                 MOTION TO PARTIALLY QUASH SUBPOENA
____________________________________________________________________________

      Comes Now Alan Aronstein, Trustee and would show as follows:


                                    A. Background

      1.    The trustee has correctly stated the relevant background facts of

this case with the following omissions:


      a.    Paragraph 4 of the Order Approving Disclosure Statement and

            Confirming    First   Amended   Chapter    Plan   of   Reorganization

            [Document Number 112] provides: “High Standard firearms, Ltd.

            shall be bound and agrees to be jointly and severally liable with the

            reorganized debtor for the funding requi8rements proposed in the

            Plan.”


      b.    Paragraph 14 of the Order Approving Disclosure Statement and

            Confirming    First   Amended   Chapter    Plan   of   Reorganization

            [Document Number 112] provides:         “Pursuant to the terms and




                                      Page 1 of 4
      Case 15-33794 Document 205 Filed in TXSB on 02/11/19 Page 2 of 4




            provisions of the Plan, the Reorganized Debtor and/or High

            Standard Firearms, Ltd. shall make the required Distributions

            specified under the plan and this Confirmation Order, and the

            Reorganized Debtor shall have all powers, rights, duties and

            protections afforded under the Plan.


      2.    The trustee fails to acknowledge that both the Debtor and High

Standard Firearms, Ltd. occupied the business space together.


      3.    However, the Trustee did acknowledge that High Standard

Firearms, Ltd. is an affiliate of the Debtor. See footnote number 1 in Trustee’s

Amended Motion to Abandon Personal Property. [Document Number 194]


                                  B. Motion to Quash

      4.    The Trustee correctly states that the subpoena was not served in

accordance with the Rules. Prior to the conversion to Chapter 7, there was an

agreement between the counsel for the reorganized Debtor and Matherne to

serve all papers through email.


      5.    Due to the time constraints of the Trustee’s Motion to Abandon,

Matherne elected to get the attention of the counsel for the trustee through

email transmission.


      6.    Nevertheless, if the Trustee is willing to testify (1) she does not

have possession of the documents that are the subject of the subpoena and (2)

she does not know of the whereabouts or the identity of the person or persons



                                      Page 2 of 4
      Case 15-33794 Document 205 Filed in TXSB on 02/11/19 Page 3 of 4




who possesses the requested documents, then Alan Aronstein, Trustee does

not object to the Trustee’s Motion to Quash.


      7.    On the other hand, if the trustee is unwilling to testify to those

facts as set forth in paragraph 6, then Alan Aronstein requests that his hearing

be continued for at least 45 days to allow the proper discovery to locate the

whereabouts of the requested documents.


      8.    The requested documents are critical to the determination of the

ownership of the weapons that were placed in the custody of High Standard

Firearms, Ltd. for safekeeping.


      9.    The requested documents are a history of every weapon, or weapon

part that is required to be documented or registered by a licensed firearms

dealer and each weapon or weapon part should be set forth in the Gun Book.


      10.   The Ownership of each weapon identified in Exhibit A through

exhibit C [Document numbers 200-1, 200-2 and 200-3) of Aronstein’s

Objection [Document number 200] should be set forth in the Gun Book.


      11.   It should be noted that the trustee avers, in footnote number 2 of

the Motion to Abandon Personal Property, upon inspection of the building

where the Debtor was doing business, no such firearms are located in the

Mitchelldale Property. The gun book will document how, when, to whom and by

what means these guns were transferred.




                                     Page 3 of 4
      Case 15-33794 Document 205 Filed in TXSB on 02/11/19 Page 4 of 4




      Wherefore, based upon the foregoing, Alan Aronstein requests all relief

sought herein and for such other and further relief to which he may show

himself entitled.


                                    Respectfully submitted,


                                    /s/G. P. Matherne
                                    G. P. Matherne
                                    Attorney at Law
                                    P. O. Box 547
                                    Spring, Texas 77383-0547
                                    713 827-1702 Telephone
                                    281 353-2651 Fax
                                    legistgpm@comcast.net
                                    Attorney for Alan Aronstein

                               Certificate of Service


       I certify that on February 11, 2019, a copy of this pleading has been
delivered by electronic mail to counsel for the debtor and by First Class Mail,
postage prepaid to the following to:

Johnie Paterson
Counsel for Debtor
P O Box 61301
Houston, Texas 77208

Marc Douglas Myers
Ross, Banks, May, Cron & Cavin, P.C.
SBN 00797133
7700 San Felipe, Suite 550
Houston, Texas 77063
(713) 626-1200; (713) 623-6014 fax
mmyers@rossbanks.com
COUNSEL FOR THE TRUSTEE

                                    /s/G. P. Matherne
                                    G P Matherne




                                     Page 4 of 4
